Title: To James Madison from Alexander J. Dallas, 9 March 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        Treasury Department, March 9th, 1816.
                    
                    The Secretary of the Treasury, to whom the President of the United States referred the resolution of the 10th of February, 1816, requesting that there might be laid before the House of Representatives “such of the accounts of James Thomas, late a deputy quarter master general of the United States, as relate to the purchases made, or expenses incurred, under any order of General Smyth, in the years 1812 and 1813, together with all the evidence relating to such accounts, and the manner in which the said accounts were settled, and the principle established in the settlement thereof,” has the honour to present the following REPORT. …
                    That the measures necessary to a compliance with the resolution of the House of Representatives have engaged the diligent attention of the comptroller of the treasury, and of the accountant of the war department: but the connexion between the various accounts of James Thomas, late a deputy quarter master general, is represented to be such as to render it difficult to separate and detach those which occurred under the orders of General Smyth from the rest; and, therefore, the whole of his accounts, together with all the evidence relating to them, have been collected and transmitted by the comptroller. The packet of papers marked A. contains the documents particularly referred to in this report. The packet marked B. contains the rest of the accounts, vouchers, and documents required by the resolution.
                    That from the statements and documents transmitted by the comptroller, the manner in which the accounts of James Thomas have been settled, appears to be as follows:
                    
                    The accounts and vouchers of James Thomas were presented to the accountant of the war department for settlement in the year 1813; and a settlement was made by that officer on the 14th of July, 1814, upon which there appeared to be a balance of $133,087 84 due to the United States. The admission of credits claimed by Mr. Thomas, to the amount of $91,997 42 was, however, suspended, for the reasons assigned in the official remarks, and the statement of the differences arising on the adjustment of the accounts which are numbered No. 1 in the packet of papers marked A.
                    From the settlement made by the accountant of the war department Mr. Thomas instituted an appeal; and the accounts and vouchers were transmitted, in the usual form, to the comptroller of the treasury, for his examination and decision. It appears, from a report to the House of Representatives, made on the 2d of March, 1815, that the committee on Public Expenditures “had attempted to examine the accounts of Col. James Thomas, deputy quarter master general, but had not finished it; and that they had collected many papers relating to it, all of which they had transmitted to the comptroller of the treasury, before whom the account then was for settlement.” The comptroller, accordingly, entered upon the investigation; but before it was completed he received letters from Mr. Thomas, dated, respectively, the 24th of March and the 5th of April, 1815,

(numbered, respectively, No. 2 and 3 in the packet of papers marked A.) stating, among other things, that [“]when he appealed to the late comptroller he had presumed his papers would be before that officer in the same state in which they were first rendered, representing every item of an account and transaction, as originally rendered; that finding this not to have been the case, the late comptroller granted the permission to state such suspended vouchers anew, or duplicates in the accountant’s office, which he was then prepared to do, together with evidence not before rendered to support them; and that he asked leave to withdraw his appeal for the purposes of an examination by the accountant of his new evidence, in relation to the suspended vouchers.” Upon this representation, the comptroller returned the accounts and vouchers to the accountant, with a letter, dated the 6th of April, 1815, (numbered No. 4 in the packet of papers marked A.) stating Mr. Thomas’s application to withdraw his appeal, and adding, “that he was perfectly willing that the clearest view of the accounts of which they are susceptible should be exhibited, before a final decision thereon; that he wished that a re-examination of the accounts, as formerly presented, should be made, with such additional lights as he may be able to exhibit in support of any modification of the former settlement; and that this should be done with as much promptitude as the importance of the case and the pressing duties of the accountant will permit, in order that proper measures might be taken by the comptroller, according to what should be the final state of the account.” The comptroller, by a letter dated the 14th of April, 1815, (numbered No. 5 in the packet of papers marked A.) again urged a settlement of Mr. Thomas’s accounts as speedily as possible; and on the 21st of April the accountant transmitted his official settlement, with the vouchers; upon which it appeared that a considerable part of the credits suspended on the settlement of the 14th of July, 1814, had been allowed; but that there was still a balance of $71,804 36 due to the United States. The particular credits allowed by the accountant, and the reasons for allowing them, are stated at large in the official remarks numbered No. 6, in the packet of papers A. and the credits not allowed remained suspended, on an allegation that further vouchers were expected.
                    It appears, that as soon as the necessary forms could be pursued, the comptroller directed a suit to be instituted against Mr. Thomas, to recover the balance due upon the settlement of the 21st of April, 1815: and he was, accordingly, arrested, and gave bail; protesting always, that he was entitled to further credits, as well on account of his expenditures and disbursements while acting under the orders of Gen. Hampton, as for those which were incurred while he was acting under the orders of Gen. Smyth, and which had been suspended. Accordingly, by a letter dated the 16th of May, 1815, (numbered No. 7 in the packet of papers marked A.) he stated, that “the principal part of his suspensions now are for payments made by Capt. Henry Staunton, assistant deputy quarter master general, or his orders, which, being ordered by him, were charged to his account, as the accountant could not charge them to the United States without the subordinate vouchers; that Capt. Staunton had come on himself, and brought many of these subordinate vouchers; that he trusted he was able to make such explanations as would be sufficient for the the rest; and that he desired his accounts once more to be taken up by the accountant, that he might lay before him the additional evidence.” The comptroller complied with this request, and a letter, dated the 9th of June, 1815, (numbered No. 8, in the packet of papers marked A.) was addressed by the accountant of the comptroller, transmitting “a statement of col. Thomas’s accounts, made from additional vouchers, explanations, and testimony, recently furnished by him; by which it appeared that there was a balance due to the United States of $31,276 79. The particular credits allowed by the accountant, and the reasons for allowing them, are stated at large in the official remarks No. 9, in the packet of papers marked A.
                    The balance of $133,087 84, originally reported against Mr. Thomas, having been thus reduced to the sum of $31,276 79, the suggestion that he was still entitled to further credits, and his solicitude for an opportunity to proceed in search of his vouchers, were expressed to the comptroller, with an offer to pay immediately 19,000 dollars, provided the suit instituted against him was discontinued, upon his paying the costs. Under all the circumstances of the case, the comptroller and the secretary of the

treasury (who was consulted by the comptroller on the subject) concurred in the opinion, that it would be for the interest of the United States to accept the offer; as the receipt of a considerable sum would be rendered immediately certain; and for the residue of the debt, if it should not be satisfied by the production of new vouchers, a suit on Mr. Thomas’s official bond, and other legal means, would effectually secure the public. Accordingly, the sum of 19,000 dollars has been paid into the treasury, leaving a balance of $ 12,276 79 due from Mr. Thomas to the United States.
                    That the accounts of Mr. Thomas, and the evidence relating to them, being transmitted; and the manner in which the accounts were settled, having been thus stated; it remains, in fulfilment of the resolution of the House of Representatives, to advert to the principles established by the settlement. In doing this, however, it is only necessary to refer
                    
                        
                            No. 1.A.
                            1st. To the statement of differences and the remarks of the late accountant in reference to the settlement of the 14th of July, 1814: from which the principles involved in the suspension of the credits claimed by Mr. Thomas, will fully appear.
                        
                        
                            No. 6.A.
                            2dly. To the remarks of the present accountant in reference to the settlement of the 21st April, 1815; from which the principles involved, in the admission of a part of the suspended credits, will fully appear.
                        
                        
                            No. 9.A.
                            3dly. To the remarks of the present accountant, in reference to the settlement of the 8th of June, 1815; from which the principles involved, in the further admission of a part of the suspended credits, will fully appear.
                        
                    
                    That upon a general view of the several statements at the war department, and at the treasury, the differences which have occurred, may be ascribed to the following causes, with perfect justice and respect to the characters of the several officers, by whom the statements have been made:
                    
                        1. The accumulation of vouchers, and the addition of evidence, at different periods.
                        2. A difference of opinion, as to the competency and the effect of the evidence; and particularly upon the question whether Mr. Simpson acted officially, as the agent of Mr. Thomas, in making purchases, or was the bona fide seller of the articles for his own account. Upon the former view, the credits claimed by Mr. Thomas, on producing the receipts of Mr. Simpson, without producing the original bills of sale, were suspended. Upon the latter view, those credits have been since allowed.
                    
                    All which is respectfully submitted.
                    
                        A.J. Dallas,Secretary of the Treasury.
                    
                 